DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/24/2021 has been entered.  Claims 1-20 are pending in the application.  Claims 16 and 17 have been withdrawn from consideration as being directed to non-elected inventions.  The election was made without traverse in the reply filed on 10/29/2019.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 4, 6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 6 and 14 recite the limitation “the plurality of boron nitride particles”, however, given that claim 1 from which 4, 6 and 14 depend, has been amended to recite “boron nitride platelets”, the above recitation in claims 4, 6 and 14 lack clear antecedent basis.  Similarly, claim 15 recites “the fibrous reinforcement” on lines 1-2, however, given that claim 1 from which claim 15 depends, has been amended to recite “fiberglass reinforcement”, the limitation “the fibrous reinforcement” lacks clear antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites, “The dielectric layer of Claim 1, wherein the plurality of boron nitride particles comprises boron nitride platelets”, however, given that claim 1 has been amended to recite “a plurality of boron nitride platelets”, claim 5 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites, “The dielectric layer of Claim 1, wherein the fibrous reinforcement comprises a woven fiberglass reinforcement or a non-woven fiberglass reinforcement”, however, given that claim 1 has been amended to recite “a fiberglass reinforcement” and that such fiberglass reinforcements are either woven or non-woven, claim 15 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2005/0153610) in view of Qu (US2016/0325994.)  McCarthy discloses a particulate filled fluoropolymer coating composition and fabric substrate impregnated with the coating composition to provide a composite or prepreg for use as an electrical substrate, particularly in producing printed circuit boards, wherein the fabric substrate is preferably a woven or non-woven fiberglass, and the composition comprises a fluoropolymer, such as polytetrafluoroethylene (PTFE), and ceramic fillers dispersed therein to provide a desired dielectric coefficient and/or coefficient of thermal expansion for a particular end use (Entire document, particularly Abstract; Paragraphs 0003-0004, 0021, 0022, 0026, 0032 and 0033.)  McCarthy discloses that the volume percent of filler particles with respect to the total filler and fluoropolymer content ranges from 15% to less than 75% (Claim 15) and that the composition further comprises a silicone oil, particularly a non-volatile polydimethyl siloxane (PDMS), that assists in film formation and helps to reduce moisture absorption, in a preferred amount of 0.5 to 5wt% based on the total dried weight of the non-volatile components (Paragraph 0006, last sentence-Paragraph 0009; Paragraphs 0011 and 0036.)  McCarthy discloses that the ceramic filler materials may be those recited in Paragraph 0020 including titanium dioxide, silica, and boron nitride, and mixtures thereof, wherein examples 1-3 utilize a mixture of titanium dioxide and fused silica powders in weight parts of 32.5 and 59.6, respectively, while examples 4 and 5 utilize 48.7 and 89.45, respectively, with the Minsil-20 silica particles having a D50 value of 9.4um falling within the claimed range (Paragraph 0020, Table 1; as evidenced by Horn, III, US2005/0244662, Table I .)  More specifically, McCarthy discloses example compositions comprising about 22wt% TiO2, about 40wt% silica, and about 33-34.5wt% PTFE, with about 2 to 0.116 lbs/yd2, such that the ceramic-filled PTFE dispersion increased the coated weight from 0.116 lbs/yd2 to 1.088 lbs/yd2, and then the resulting PTFE-fiberglass-ceramic composite was topcoated with a PTFE emulsion with a specific gravity of 1.250 to raise the weight to 1.089 lbs/yd2 and compressed and laminated with metal layers on the top and bottom surfaces by hot pressing (Examples; Paragraph 0030.)  Thus, based upon the final coated/impregnated woven fiberglass, McCarthy discloses examples comprising about 19-20wt% TiO2, about 35-36wt% silica, about 35wt% total fluoropolymer, and about 8wt% fiberglass such that based upon known densities of these components, the examples provide estimated volume contents for the fluoropolymer comprising PTFE falling within the claimed volume percent ranges of instant claims 1, 3 and 20; estimated volume contents for the titanium dioxide falling within the claimed range of instant claim 1 and rendering obvious the ranges of instant claims 3, 7 and 20; estimated volume contents for the silica that render the claimed ranges of instant claims 1, 3, 11 and 20 obvious given that McCarthy clearly discloses that the volume content of the ceramic filler may range from 15% to less than 75% with respect to the total filler and fluoropolymer content; and estimated volume contents of the fiberglass reinforcement falling within the claimed ranges of instant claims 1, 3 and 20; and given that McCarthy also discloses that the 15-75vol% ceramic filler may also include boron nitride in combination with the other ceramic fillers such as the titanium dioxide and silica as utilized in the examples, McCarthy provides a clear suggestion of further incorporating boron nitride as a ceramic filler in admixture with the titanium dioxide and 50 values as recited in instant claim 3; and that the resulting dielectric layer(s) has/have a z-direction thermal conductivity as recited in instant claims 1, 3 and/or 20.
However, with regards to the particle size, McCarthy discloses that small particles of less than 10 microns “have the advantage of a more uniform product, are easier to drill, provide better hole wall quality, and lead to less of a concern of a big particle protruding from one layer to another, possibly penetrating the metal foil”, where large particles of greater than 10 microns “have less surface area and correspondingly less surface chemistry that can attract moisture, having a resulting lower dielectric loss, require less thermoplastic resin for cohesion, and reduce cost because of some coating efficiencies”, further reciting that particle “sizes both above and below 10 microns are envisioned to benefit from” the invention, and given that McCarthy specifically utilizes silica particles having a D50 size of 9.4 microns (as evidenced by Horn, III, US2005/0244662, Table I), the use of similar D50 sizes for the boron nitride and titanium dioxide particles would have been obvious to one having ordinary skill in the art and thus McCarthy teaches and/or suggestions average particles sizes reading upon the ranges as recited in instant claims 3, 6, 10 and 12.
With regards to the content of boron nitride particles, it is again noted that McCarthy clearly discloses that the total volume content of ceramic filler in the composite material comprising the ceramic filled-fluoropolymer impregnated reinforcing substrate, or fiberglass prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
Further, Qu discloses boron nitride particles having a high aspect ratio of greater than 300, particularly boron nitride with crystalline layered hexagonal structure (h-BN), and multi-functional compositions comprising the “high aspect boron nitride particles providing improved properties such as thermal conductivity, electrical insulation, barrier to moisture, vapor, and gasses, lubrication, friction modification, optical properties, [and] suspension stability” (Abstract, Paragraph 0040); wherein the multi-functional composition may comprise a polymer matrix material, such as a fluoropolymer (Abstract; Claim 22), as well as other non-BN fillers that can be blended with the high aspect ratio h-BN particles to provide additional enhanced properties, such as silica, glass fibers, and titania (Abstract; Paragraph 0067; Claim 13); and the compositions “can be used in numerous applications, such as thermally conductive encapsulants for LEDs that also provide gas and moisture permeation barrier with or without optical transparency, thermal interface materials (TIMs) TIM-I and TIM-2 such as die attaches, 
Thus, based upon the various benefits and enhanced properties disclosed by Qu when utilizing the high aspect ratio boron nitride particles/platelets dispersed in a composition with a polymer matrix material such as a fluoropolymer in admixture with other non-BN particulate fillers, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to incorporate the high aspect ratio boron nitride platelets as taught by Qu in particle sizes as taught by Qu into the particulate filled fluoropolymer composition taught by McCarthy, in contents as disclosed by Qu and/or McCarthy that read upon the claimed volume content ranges, and provide a z-direction thermal conductivity as instantly claimed, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art 
With regards to instant claim 2, McCarthy discloses PTFE as the fluoropolymer as noted above, and particularly discloses examples wherein the fluoropolymer consists essentially of the PTFE (Examples), thereby rendering the invention as recited in instant claim 2 obvious over the teachings of McCarthy in view of Qu.  
With regards to instant claim 8, McCarthy and Qu do not specifically disclose that the titanium dioxide is rutile titanium dioxide as instantly claimed, however, given that the broad disclosure of titanium dioxide would encompass all types of titanium dioxide, with rutile titanium dioxide being known as the most common and abundant natural form of titanium dioxide in terms of the very limited number of types/forms of titanium dioxide in the art as discussed in the prior office action, the use of “rutile” titanium dioxide as the titanium dioxide in the invention taught by McCarthy in view of Qu would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Similarly, with regards to instant claim 9, it is again noted that McCarthy specifically discloses and utilizes titanium dioxide particles in the examples, and although McCarthy does not specifically disclose that the titanium dioxide particles are irregularly shaped particles, each independently having a plurality of flat surfaces, given that Qu discloses that higher aspect ratio particles provide various advantages and/or improvements with regards to thermal properties, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize titanium dioxide particles in any known shape and/or form prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 13, it is noted that the commercially available silica utilized by McCarthy in the examples, Minsil-20, is a fused amorphous silica (as evidenced by Horn, III, US2005/0244662, Paragraph 0030) thereby rendering instant claim 13 obvious over the teachings of McCarthy in view of Qu.
With regards to instant claim 14, McCarthy discloses the ceramic filler is provided in a dispersant treated carrier liquid wherein a ceramic polymeric dispersant is added to water prior to adding the desired amount of ceramic filler to assure a homogeneous colloidal mixture of the filler such that the dispersant reads upon the broadly claimed “surface treatment” of instant claim 14 (Paragraph 0027 and 0036), and hence the invention of instant claim 14 would have been obvious over the teachings of McCarthy in view of Qu.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US2005/0153610) in view of Qu (US2016/0325994), as presented above, and in further view of the admitted prior art (Background; Paragraph 0002, hereinafter referred to as “APA”), wherein the APA discloses the increasing importance of thermal management of circuit .
Response to Arguments
Applicant's arguments filed 2/24/2021 and previously submitted declaration filed 6/26/2020 have been fully considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, the data provided by the Applicant fails to provide any clear showing of unexpected results in order to overcome the teachings of McCarthy in view of Qu, or McCarthy in view of Qu and in further view of the APA as presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 10, 2021